Citation Nr: 9902584	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Horacio Villarete


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to April 
1949.  The veteran died on May [redacted], 1992.

This appeal arises from a May 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for the cause of the 
veterans death.  

In a September 1998 letter, the appellant, the veterans 
widow, stated that she wanted to appear personally with her 
representative at a central office Board hearing at the 
earliest date possible.  It is noted that in July 1998, the 
appellant and her representative appeared at a travel board 
hearing before a member of the Board.  Since the record shows 
that the appellant has received a hearing before a member of 
the Board, the undersigned finds that the appellants request 
for a Board hearing has been satisfied and additional 
development in this regard is not warranted.   

In July 1998, the appellant also submitted additional medical 
evidence referable to her claim.  VA regulations provide that 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  However, in this case, the appellant has submitted a 
written waiver of initial RO adjudication; therefore, the due 
process requirements of 38 C.F.R. § 20.1304 are satisfied.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that the veterans cardiovascular 
disorder was incurred in service as a result of strenuous 
activities and strict discipline.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the appellants claim of 
entitlement to service connection for the cause of the 
veterans death is not well grounded.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1992 as a result of cardio-
respiratory arrest and irreversible shock.  

2.  At the time of the veterans death, service connection 
was not in effect for any disability.

3.  There is no medical evidence of a nexus between the 
disability which caused the veterans death and service.



CONCLUSION OF LAW

The appellants claim of entitlement to service connection 
for the cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veterans death.  Pertinent law provides that 
service connection may be established for a disability 
resulting from personal injury incurred in or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Entitlement to 
service connection may also be granted if diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more and arteriosclerosis, 
cardiovascular disease, or hypertension becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, entitlement to service connection may be 
established for the veterans cause of death, where the 
evidence shows that the disability contributed substantially 
or materially to cause the veterans death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable law and 
regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, although a claim need not be conclusive to be 
well grounded, it must be accompanied by supporting evidence.  
38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Generally, for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  See Anderson, supra; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  See Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995); Grottveit, 5 Vet. App. at 
93.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

At the time of the veterans death, service connection was 
not in effect for any disability.  The certificate of death 
shows that the veteran died on May [redacted], 1992 as a result of 
cardio-respiratory arrest and irreversible shock.  

Upon review of the pertinent evidence of record, the Board 
finds that the appellant has not established a well-grounded 
claim for entitlement to service connection for the cause of 
the veterans death.  There is no competent evidence of 
record which indicates that the veterans cardio-respiratory 
arrest and irreversible shock were incurred in or aggravated 
by service.

In this case, the pertinent medical evidence of record 
consists of a March 1993 statement in which a physician from 
the Rural Health and Family Planning Center states that the 
veteran had received treatment at that clinic for a cardio-
respiratory ailment, hypertension and bronchitis, sometime in 
July 1950.  But, clinical records were not available because 
they were destroyed in several typhoons.  

A September 1993 certified statement from a physician at Our 
Lady of Fatima Hospital is also of record.  In the statement, 
the physician stated that the veteran was hospitalized from 
April to May 1991 due to intestinal amoebiases and admitted 
in May 1992 for severe abdominal pain with a blood pressure 
reading of 0/0 and clammy perspiration.  The physician added 
that the veteran was then transferred to the Eastern Bicol 
Medical Center for further treatment.  The impression was 
neurogenic shock secondary to acute abdomen, secondary to 
strangulated hernia.

Also of record is a January 1994 statement in which M.Q.D., 
M.D., certified that as per records in her clinic, the 
veteran sought consultation in April 1990 due to a productive 
cough of two weeks duration with a moderate grade fever.  At 
that time, examination showed blood pressure readings at 
160/90 with coarse rales and wheezing over the left lung.  
The impression was asthmatic bronchitis. 

The record also contains a June 1994 medical statement in 
which R.V.R., M.D., states that the veteran was examined in 
May of 1982 for chest pain and headaches and his blood 
pressure reading was 180/100 and a July 1998 statement in 
which L.S.V., M.D., states that in May 1992, the veteran 
received treatment for shock and severe abdominal pain 
accompanied with cold and clammy perspiration.  L.S.V. added 
that the veteran was immediately transferred to the hospital 
but expired in route.  The final diagnosis was cardio-
respiratory arrest secondary to irreversible shock due to 
acute abdomen secondary to strangulated inguinal hernia of 
the right.  

It is initially noted that in service connection for the 
cause of death of a veteran, the requirement of evidence of a 
current disability, is always met, as the current disability 
is the disorder that caused the veteran to die.  Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'd 9 Vet. App. 40 (1996).  However, the 
evidence of record still must demonstrate competent evidence 
of incurrence or aggravation of a disease or injury in 
service and of a nexus between the in-service injury or 
disease and the current disability.  Caluza, supra.  

In this case, the appellants claim is not well grounded 
because the record does not establish a nexus between the 
cause of the veterans death and service.  That is, the 
evidence of record fails to show that the veterans cause of 
death, cardio-respiratory arrest due to irreversible shock, 
was related to service.  Here, although the veterans service 
medical records are not available, not one of the medical 
reports of record suggests that the veterans cause of death 
was incurred in or aggravated by service.  In addition, even 
though a physician from the Rural Health and Family Planning 
Center stated that the veteran had received treatment at the 
clinic for a cardio-respiratory ailment and hypertension 
sometime in July 1950, in-service occurrence may not be 
presumed.  It is noted that even if assuming that the veteran 
received treatment for a cardio-respiratory ailment and 
hypertension in July 1950, the record still does not show 
that the disorders were manifest to a compensable degree 
within a year after service.  Again, no clinical data 
substantiating the foregoing is of record, as the records 
were destroyed in typhoons.  Moreover, the post-service 
clinical data does not attribute the cause of the veterans 
death to service or any events from service.  In this case, 
the record merely shows that the veteran may have received 
treatment in July 1950 for a cardio-respiratory ailment and 
hypertension and that he died as a consequence of cardio-
respiratory arrest due to irreversible shock, approximately 
forty-three years after service.  As such, the record fails 
to establish any relationship between the cause of the 
veterans death and service.

Where the evidence of record does not establish a nexus 
between service and the veterans cause of death, that claim 
is not well grounded.  Carbino v. Gober, 10 Vet. App. 507 
(1997); Ramey, supra; Caluza, supra.  In addition, when the 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit, supra.  Here, no such 
evidence has been submitted.

The record also consists of a February 1993 authorization 
form in which the appellant asserts that the veteran received 
treatment for a cardio-respiratory ailment in December 1947 
and a February 1993 affidavit in which M.S. and E.F. stated 
that because of in-service occurrences to include being well-
disciplined and serving under strict officers, the veteran 
was hospitalized for heart-related ailments.  The affiants 
also wrote that after service, the veteran complained of 
frequent chest pains, which compelled the veteran to seek 
emergency treatment.  They also stated that since July 1950, 
the veteran received treatment for cardiovascular and cardio-
respiratory ailments until his untimely death.  The affiants 
then opined that the veterans disease was incurrred in or 
aggravated by service.  

A February 1993 affidavit in which S.D.R. stated that the 
veteran was a comrade-in-arms and that the veteran reported 
to the U.S. Army Hospital in December 1947 is also of record.  
S.D.R. added that in 1947, the veteran was consulted and 
treated for chest pains and what later developed into a 
heart-related ailment.  S.D.R. then stated that considering 
the nature of the rigid military activities and operations, 
the veteran incurred a cardio-vascular illness while in 
service or the disease was aggravated by service.

A September 1993 affidavit from J.V.A. is also of record.  In 
that affidavit, the affiant reiterated that the veteran 
received treatment in December 1947 for chest pains and a 
heart-related ailment and that the disorder was incurred in 
or aggravated by service.

At her personal hearing in October 1993, the appellant 
recalled that since June 1954, the veteran had experienced 
difficulty with breathing.  The appellant also recalled that 
the veteran related his disorder to service and stated that 
he had received treatment in December 1947 at the United 
States Army Hospital and in July 1950 at the Municipal Health 
Office.  The appellant then reviewed the veterans medical 
history and added that the veteran had not been hospitalized 
for any cardio-respiratory disorder.  

At her hearing in July 1998, the appellant, in essence, 
stated that she met the veteran in 1953 and married him in 
1954.  However, the appellant also stated that when they met 
she was not aware of the veterans heart or medical 
disability.  However, during the hearing the appellant also 
stated that in 1947, the veteran received treatment for 
rheumatic heart disease and attributed his demise to that 
treatment.  The appellants daughter also testified that the 
veteran received treatment for the heart disorder in 1992 at 
Our Lady of Fatima Hospital.  

Regarding the appellants, her daughters, and the affiants 
testimony and lay statements of record, the Board 
acknowledges the statements which essentially maintain that 
the veteran received treatment for a heart disorder, 
including rheumatic heart disease, while in service and that 
the cause of the veterans death was related to that 
treatment.  Nevertheless, it is noted that as a lay persons, 
they are not competent to create the requisite etiological 
nexus between the cause of the veterans death and service.  
The record is devoid of any evidence demonstrating that 
either the appellant, her daughter, or any of the affiants 
are capable of rendering such medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent the submission of 
supporting medical evidence, the appellants claim fails to 
meet the burden imposed by 38 U.S.C.A. § 5107(a).

As previously mentioned, the Board acknowledges that the 
veterans service medical records are not available and 
accordingly, acknowledges its heightened obligation to 
explain its findings.  OHare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, the record shows that the RO attempted 
to obtain any additional service medical records from the 
National Personnel Records Center (NPRC).  In a Request For 
Information received in February 1993, the NPRC noted fire 
related service and that no medical records were on file and 
in a May 1995 Request For Information report, the NPRC 
acknowledged that attempts to search for the sick reports of 
the 508 Quartermaster Service Company from November 1, 1947 
through January 31, 1948 were made, but no remarks were 
found.  Accordingly, additional development in this regard is 
not warranted.  With regard to obtaining additional medical 
reports, it is acknowledged that clinical data from Our Lady 
of Fatima Hospital and Dr. Rusella are not of record.  At the 
personal hearing in July 1998, the appellant indicated that 
she would submit the additional reports.  The appellant 
however did not furnish them to the VA nor did she ask the VA 
to obtain them.  Counts v. Brown,  Vet. App. 473 (1994).  As 
such, additional development in this regard also is not 
warranted. 

In this case, the Board emphasizes that there is no competent 
evidence of record that tends to demonstrate that the 
veterans cause of death was incurred in or aggravated by 
service.  The veteran died from cardio-respiratory arrest due 
to shock that was incurred in 1992, many years after service.  
In addition, in this case, the appellant has been notified of 
the evidence required in order to support her claim and her 
due process rights have not been violated.  Id.  The Board 
therefore finds that in the absence of a well-grounded claim, 
the VA has no duty to assist the appellant in developing her 
claim and the appeal is denied.  Epps v. Gober, 126 F.3d. 
1464 (Fed. Cir. 1997). 


ORDER

Service connection for the cause of the veterans death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
